UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF COLUMBIA


    UNITED STATES OF AMERICA
            v.
                                                            Criminal Action No. 16-98 (CKK)
    IVAN L. ROBINSON,
                  Defendant



                              MEMORANDUM OPINION AND ORDER
                                      (July 12, 2017)
         In this criminal action, Defendant Ivan L. Robinson is charged with 61 counts of

knowingly and intentionally distributing a controlled substance, oxycodone, by writing

prescriptions for that drug outside the usual course of professional practice and not for a

legitimate medical purpose, in violation of 21 U.S.C. § 841(a)(1) and (b)(1)(C), as well as 18

U.S.C. § 2. Defendant is also charged with two counts of money laundering and aiding and

abetting.        Now before the Court are numerous motions in limine addressing a wide range of

evidentiary issues.

         In Defendant’s [145] Motion in Limine No. 17 to Preclude Testimony Regarding

Detoxification History and Clinic Area Observations by Former Patients of Dr. Robinson,

Defendant moves the Court under Federal Rules of Evidence 401 and 403 to “prohibit the

Government from eliciting testimony from former patients related to observations and

experiences that occurred outside of Dr. Robinson’s clinic and after the patient’s relationship

with Dr. Robinson ended: specifically their addiction and rehabilitation histories and their

observations of the area surrounding Dr. Robinson’s clinics.”      Def.’s Mot. at 1. Upon

consideration of the pleadings, 1 the relevant legal authorities, and the record as a whole, the


1   The Court’s consideration has focused on the following documents: Defendant’s Motion in
Court will GRANT-IN-PART and DENY-IN-PART Defendant’s seventeenth motion in limine.

                                          I. DISCUSSION

       Defendant’s seventeenth motion in limine raises two issues: (A) whether the government

may elicit testimony about Defendant’s patients’ addiction, detoxification and rehabilitation, and

(B) whether the government may elicit testimony about observations of illegal drug activity

outside of Defendant’s clinic.   The Court will deny Defendant’s motion with respect to the first

issue, and preliminarily grant Defendant’s motion with respect to the second issue.

A. Testimony About Defendant’s Patients’ Addiction, Detoxification and Rehabilitation

       First, Defendant moves under Rules 401 and 403 to exclude testimony from patients

about their addiction, detoxification and rehabilitation with respect to oxycodone.        This motion

raises certain issues that are related to the Court’s ruling on prior motions in limine.

Accordingly, the Court will compile in this Memorandum Opinion and Order some of its past

related rulings both for ease of access and so that the parties can understand how these related

conclusions fit together.

       Defendant contends that the Court must exclude this testimony for the same reasons that

it already excluded testimony that patients of the Defendant overdosed and/or died after

receiving oxycodone from the Defendant.       The Court disagrees.    The Court previously held that

“[t]o the extent . . . proposed lay witness testimony discusses death or injury of a patient that

occurred after Defendant issued them a prescription, or the death or injury of other individuals

these patients knew, this testimony should be excluded.”     See June 19, 2017 Mem. Op. & Order,



Limine No. 17 to Preclude Testimony Regarding Detoxification History and Clinic Area
Observations by Former Patients of Dr. Robinson, ECF No. 145 (“Def.’s Mot.”); Government’s
Reply to Defendant’s Motion in Limine No. 17, ECF No. 159 (“Gov.’s Opp’n”).
                                              2
ECF No. 122, at 2. The only purpose the government proposed for offering evidence of deaths

and overdoses was to “help[ ] explain why the drug is highly regulated and why the medical

profession has specific standards in the profession about when and how it is prescribed.” Id. at

3. The Court held that “[a]lthough the Court appreciates that this testimony may ‘help[ ]

explain’ this point, and accordingly might pass the low hurdle of relevance, exclusion is

nonetheless warranted because the danger of unfair prejudice this evidence would engender

substantially outweighs its probative value.”   Id. It concluded that

               Despite the fact that a grand jury has not returned an indictme nt
               charging Defendant with causing death or serious injury by
               prescribing oxycodone, if the jury were to hear testimony about
               Defendant’s patients or their acquaintances suffering oxycodone
               overdoses or similar events there is a significant risk that they would
               speculate that Defendant had caused these results and seek to punish
               Defendant for doing so. It would also risk inviting the jury to
               render a verdict on an improper emotional basis. Moreover, the
               probative worth of this evidence is insignificant. Health events that
               occurred after Defendant issued a prescription do not speak in any
               significant way to the propriety of Defendant issuing those
               prescriptions in the first place.

Id.

       The Court’s ruling with respect to deaths and overdoses still stands. However,

the Court will allow evidence of patients’ subsequent detoxification and rehabilitation.

The government correctly contends that, in addition to any probative value this evidence

might have to show the propriety of the Defendant giving oxycodone to individuals who

were addicted to the drug, this information is relevant to the credibility of the

government’s witnesses.    The Court is aware that the government is intending to present

witnesses who will testify that they were addicted to oxycodone.     Such testimony is

admissible.   In response to Defendant’s motions in limine nine and eleven, the Court has

                                                  3
already ruled that, although patient-witnesses may not testify that they went to the

Defendant specifically because they had heard from other unidentified individuals that

the Defendant gave opioid prescriptions “easily,” or operated a “pill mill,” they may

testify about the reason they individually went to the Defendant in general, non-hearsay

terms (e.g., that they just wanted to obtain a prescription for oxycodone).      See June 30,

2017 Mem. Op. & Order, ECF No. 137. The Court ruled that such reasons were not

hearsay, were relevant to the question of the appropriateness of Defendant’s subsequent

interaction with those patients, and did not unfairly prejudice the defense. The Court

now clarifies that this ruling encompasses testimony from a patient that his or her reason

for visiting the Defendant was that he or she was “addicted” to oxycodone.         This type of

testimony provides important context for the jury’s evaluation of the Defendant’s

treatment of the patient.

        Further, the Court notes that although this testimony is certainly admissible if the

patient told the Defendant that he or she was an addict (and the government represents

that at least one patient-witness will testify that he did), it is also admissible even if the

patient does not testify that he explicitly told the Defendant about his addiction.     The

government’s expert witness in this case will present testimony that part of issuing a

prescription in the usual course of professional practice includes first evaluating the

patient and considering how the patient is responding to any opioids they currently are

on. See Chart Review of Ivan Robinson, FNP, ECF No. 51-3. The fact that a patient

was already addicted to oxycodone at the time that Defendant saw them and issued them

a prescription is accordingly relevant to the jury’s consideration of the appropriateness of


                                                    4
Defendant’s conduct, and its probative value is not outweighed by any Rule 403

considerations.

        Given that such testimony will be admissible in this case, the Court also finds that

testimony of a patient’s subsequent detoxification and rehabilitation is admissible.    The

fact that a witness who was addicted to oxycodone in the past has subsequently detoxed

and is therefore no longer likely to be under the influence of oxycodone when testifying

at trial is quite probative with respect to the jury’s consideration of that witness’

testimony.   Moreover, the Court is not persuaded that the same Rule 403 considerations

that are at issue with respect to extremely adverse health events like patient deaths and

overdoses—the risk that the jury would speculate that Defendant had caused these tragic

results and seek to punish Defendant for doing so—are at issue with respect to a patients’

detoxification.   The Court concludes that, on the present record, whatever Rule 403

considerations might weigh against allowing this testimony do not substantially outweigh

its probative value.

B. Testimony About Unlawful Drug Activity Around Defendant’s Practice

        Second, Defendant moves to exclude observations of unlawful drug activity in the

area surrounding Defendant’s practice.     The government concedes this motion in part,

stating that “it is plain that activity regarding non-oxycodone drug use (e.g., heroin use)

outside of the defendant’s office is not admissible.”    Gov.’s Opp’n at 3. However, the

government does intend to offer evidence “regarding what the defendant’s clients did

with the pills [Defendant] prescribed,” such as “[t]estimony that an individual obtained

pills with the defendant’s prescription and immediately resold, traded, or otherwise


                                                   5
distributed those pills.”   Id.

         The Court will preliminarily not allow this testimony.      Without context, it is

unclear to the Court at this stage what probative value this testimony could have unless

there is evidence that Defendant knew that his patients were seeking oxycodone in order

to engage in these illicit activities.   If the government seeks to offer this evidence at trial,

it must approach the Court and request permission before doing so.

                                  II. CONCLUSION AND ORDER

         For the foregoing reasons, the Court GRANTS-IN-PART and DENIES-IN-PART

Defendant’s [145] Motion in Limine No. 17. Accordingly, it is, this 12th day of July, 2017,

hereby

         ORDERED that Defendant’s Motion in Limine No. 17 is GRANTED in that, based on

the present record and proffer made by the government, the government may not elicit testimony

about observations of illegal drug use occurring outside of the Defendant’s office.        If the

government seeks to elicit such testimony at trial, it must approach the Court and request

permission before doing so. It is further

         ORDERED that Defendant’s Motion in Limine No. 17 is DENIED in that the

government may elicit testimony from Defendant’s patients about their addiction, detoxification

and rehabilitation.   The Court’s rulings are based only on the present record.

         SO ORDERED.
                                                              /s
                                                          COLLEEN KOLLAR-KOTELLY
                                                          United States District Judge




                                                     6